Citation Nr: 1821439	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-51 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral foot frost bite.

2.  Entitlement to service connection for bilateral hand frost bite.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1953 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim on appeal is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

The Veteran contends he suffered frost bite in his bilateral foot and bilateral hand while serving in Korea when he was exposed to frigid temperatures without any protective gear.  

Unfortunately, the Veteran's service treatment records are unavailable and are presumed destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  (See January 2016 Request for Information.)  The service department was able to reconstruct two service records.  Information from the hospital admission cards created by the Office of Surgeon General, Department of the Army shows the Veteran was hospitalized for four days, for treatment of dermatitis venenata in December 1953.  Also obtained was the Veteran's September 1956 separation examination, which was negative for a diagnosis of frostbite residuals.  

After considering the Veteran's assertion of his experiences in-service and given VA's heightened duty to assist in this case, the Board finds the Veteran should be afforded a VA examination that addresses the nature and etiology of the claimed bilateral foot and hand frostbite residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the September 2016 statement of the case references treatment records from the VA medical centers in Columbia and Kansas City, Missouri.  The claims file only contains records of audio consults from these VAMCs.  These records do mention, however, that the Veteran complained of foot numbness.  On remand, complete VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA medical records, to include those from the VAMCs in Columbia and Kansas City, Missouri, and associate them with the claims file.  

2.  Ask the Veteran to identify and/ or submit any private medical records, or other pertinent evidence regarding the conditions at issue, in order to expedite the claim.

3.  Afford the Veteran an appropriate VA examination in order to determine the nature and etiology of frost bite to his bilateral foot and bilateral hand.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  

a) The examiner is to identify any current frostbite residuals affecting the Veteran's bilateral hands and feet.

b) If the examiner finds the Veteran has any current frostbite residuals in the hands or feet, he or she must indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such residuals are related to military service.  That is, are the current symptoms and diagnosis consistent with the Veteran's reported experience in service (i.e. exposure to frigid temperatures in Korea without any protective gear)?

The examiner must provide a complete rationale for any opinion provided.  The VA examiner is advised that the Veteran's majority of service treatment records were destroyed in a 1973 fire.  The VA examiner must not, however, rely solely on the lack of medical documentation during service as rationale for any opinion provided.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




